Citation Nr: 1526581	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active duty from March 1966 to November 1969.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Regional Office (RO) in Lincoln, Nebraska, which denied the claims on appeal.  

The Veteran had a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in October 2013.  A transcript of that proceeding has been associated with the claims file.

In March 2015, the Board requested a Veterans Health Administration (VHA) expert opinion.  In March 2015, the VHA expert provided a medical opinion.  The Veteran was afforded 60 days to respond to the VHA expert opinion, and in June 2015 the representative presented written argument.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1. Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a tinnitus disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, an April 2012 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support the claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination for his claimed bilateral hearing loss and tinnitus last in September 2012, and a VHA opinion was obtained in March 2015.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records, and conducted appropriate diagnostic, audio tests.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Hearing Loss

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet App 155, 159 (1993).

In this case, VA has conceded that the Veteran was exposed to acoustic trauma during service.  Further, the VA examinations conducted have established that the Veteran suffers from a current bilateral hearing loss disability-bilateral sensorineural hearing loss-as described in 38 C.F.R. § 3.385.  Thus, the question before the Board is whether the Veteran's bilateral hearing loss is more likely than not incurred in or caused by his military service; the Board must conclude it is not, as there is no medically sound basis for attributing his hearing loss to service.

The Veteran appeared for a VA examination in September 2012, in which the examiner confirmed that the Veteran currently suffers from hearing loss, but stated that it is less likely than not related to his active service as the Veteran did not demonstrate hearing loss upon his separation examination, indicating the Veteran's hearing had no permanent loss upon noise exposure.

The Board has also considered the Veteran's Service Treatment Records (STRs).  The Veteran's entrance exams into military service do not reflect hearing loss by VA standards, both as stated and when converted from ASA to ISO-ANSI standards (Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA); since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI)).  The Veteran's exit exam also does not reflect hearing loss by VA standards.  
      
Notably, however, the Veteran was afforded multiple audiological exams throughout service, some which show some fluctuation.  
      
The Veteran's December 1967 service examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
Left:
(decibel)
0
0
5
5
5
10
Right:
(decibel)
-5
-5
-5
0
5
10

The Veteran's June 1969 service examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
Left:
(decibel)
25
10
25
25
15
20
Right:
(decibel)
20
10
15
25
20
30

The Veteran's October 1969 service exit examination showed puretone thresholds, in decibels, as follows:


Frequency: (Hertz)
500
1000
2000
3000
4000
6000
Left:
(decibel)
10
5
10
15
15
20
Right:
(decibel)
15
10
10
15
10
15
      
In light of the STRs, the Board issued a VHA request in March 2015 to request, in part, a specialist's opinion on whether the Veteran's June 1969 examination, which shows worsened hearing, could indicate that the Veteran's hearing loss had its onset in service, in light of the fact that the previous December 1967 and subsequent October 1969 examinations show better hearing in comparison.

The VHA opinion, entered in March 2015, noted that the October 1969 audiometric hearing test, marked separation exam, is within normal limits.  The hearing on the separation test shows no significant worsening of hearing acuity when compared to the hearing test completed at the time of entrance, February 1966.  The examiner acknowledged that the conservation audiogram dated June 1969 shows a shift in hearing.  However, the examiner explained that the shift is found to be temporary in nature as subsequent testing did not measure the same shift.  The examiner stated that by definition, TTS (temporary threshold shift) is temporary and does not constitute a permanent and chronic condition.  The examiner concluded that the Veteran did not experience a permanent or chronic hearing loss due to military noise exposure.  Further, an IOM study from 2006 found insufficient data to support the claim that a person whose hearing is normal or who has a complete recovery of a temporary threshold shift after exposure to noise would have delayed-onset hearing loss years after exposure.  The examiner concluded finally that the current bilateral hearing loss less likely as not had its onset during or is etiologically related to the Veteran's service.

In his claim and at the October 2013 hearing, the Veteran stated that he has suffered from hearing loss and tinnitus since his military service.  He explained that in service, he worked as an aircraft mechanic in or near combat zones with insufficient hearing protection.  After service, he worked as a farmer, where he stated that he was not exposed to significant noise without sufficient hearing protection.  As such, the Veteran attributes his current hearing loss to his service.  While the Board acknowledges the Veteran's statements, crucially, lay persons are not competent to opine as to medical etiology or render medical opinions as to hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is not competent to render a medical opinion linking the Veteran's hearing loss with his service.  

The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In his claim and at the October 2013 hearing, the Veteran stated that he has suffered from hearing loss and tinnitus since his military service.  However, while the Board weighs the Veteran's statements, the Board weighs the September 2012 VA examiner's opinion and the March 2015 VHA opinion that the Veteran's current hearing loss is not linked with his service more heavily, as they were rendered by medical professionals and as such are competent medical evidence.  

The Board most heavily weighs the September 2012 VA examiner's opinion and March 2015 specialist's VHA opinion, both which contain extensive rationale and constitute competent medical evidence.  Both opinions found, upon consideration of the record and Veteran's reports, as well as examination of the Veteran, the Veteran's current hearing loss less likely than not related to his service.  The March 2015 VHA opinion specifically addressed the fluctuations present in audiometric tests in the Veteran's STRs, and opined that the temporary threshold shift is temporary and does not constitute a permanent and chronic condition.   The March 2015 opinion further opined against the presence of delayed onset hearing loss in this case, citing an IOM study from 2006 which found insufficient data to support the claim that a person whose hearing is normal or who has a complete recovery of a temporary threshold shift after exposure to noise would have delayed-onset hearing loss years after exposure.  

In light of the foregoing, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied, upon weighing the September 2012 VA examiner's opinion and March 2015 VHA examiner's report most heavily, as competent medical evidence of record establishing a negative nexus.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Tinnitus

Again, VA has conceded that the Veteran was exposed to acoustic trauma during service.  Further, the September 2012 VA examination has established that the Veteran suffers from a current tinnitus disability.  Thus, the question before the Board is whether the Veteran's bilateral tinnitus is more likely than not incurred in or aggravated by his military service; the Board must conclude it is not, as there is no medically sound basis for attributing the tinnitus to service.

The STRs contain neither the Veteran's lay statements regarding tinnitus nor any medical note or assessment of such.  Significantly, the Veteran's March 1967 hearing conservation data record does not indicate tinnitus following the Veteran's noise exposure and at the time of his exit examination he denied any hearing loss or running ears.  

During the October 2013 hearing, the Veteran reported that he experiences tinnitus, which he defined as constant ringing in his ears.  He stated that in service, during advanced training in Colorado, when he was around jet engines, he had "shorts bursts" of ringing in the ears that would go away.  Following, he was stationed in Vietnam as an airplane mechanic servicing jet planes, where his tinnitus worsened.

A VA examiner reviewed the Veteran's claims file and produced a report dated September 2012.  The examiner opined the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss.  The examiner opined that the tinnitus is less likely than not caused by or a result of military noise exposure, as the Veteran's hearing loss occurred post-service, the tinnitus is more likely than not from noise exposure which occurred post-service.

The March 2015 VHA specialist noted that there is no evidence of tinnitus treatment or complaint in the Veteran's STRs.  The examiner opined that the tinnitus is as likely as not related to his current hearing loss, and noted her opinion that the Veteran did not experience a permanent or chronic hearing loss due to military noise exposure.  The specialist opined that the current bilateral hearing loss less likely as not had its onset during or is related to the Veteran's active service.  As such, the specialist concluded that it is less likely as not that the Veteran's tinnitus had its onset during or is etiologically related to his active service.

The Board acknowledges and weighs the Veteran's statements that he suffered ringing of the hearing in service and continuing to present, and notes that the Veteran is competent as a layperson to testify to suffering from tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence of medical symptoms does not need be accompanied by contemporaneous medical records).  Further, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in this case, the Board gives weight to the Veteran's statements that his tinnitus began and continued since service.  The Board gives more weight, however, to the September 2012 and March 2015 reports, competent medical evidence rendered by medical professionals, that both opine that the Veteran's tinnitus is more likely than not linked with his current nonservice-connected hearing loss which has its onset post-service, and is less likely than not etiologically related to his service for that reason.  These opinions were rendered by health care providers with the training and experience necessary to render medical opinion on the causes and etiology of hearing related disability. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a tinnitus disability, as the record weighs against continuity of symptoms since.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for bilateral tinnitus disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


